Case 8:17-cv-01833-JDW-TGW Document 54 Filed 11/08/18 Page 1 of 2 PageID 487




                                U.S. DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

   SHARON REIS, individually,
                                                    Case No. 8:17-cv-01833-JDW-TGW

          Plaintiff,

   v.

   BANK OF AMERICA, N.A. and
   PENNYMAC LOAN SERVICES, LLC,

          Defendants.
                                                /
                       NOTICE OF DISMISSAL WITH PREJUDICE

          You are hereby notified that Plaintiff, Sharon Reis, voluntarily dismisses this case

   with prejudice due to a settlement in this matter. All Counts of the Complaint against

   Defendants, PennyMac Loan Services, LLC and Bank of America, N.A., are hereby

   dismissed.

   Date: November 8, 2018                   Respectfully submitted,

                                            THE LYONS LAW GROUP, P.A.

                                            /s/ Rebbecca A. Goodall
                                            Andrew M. Lyons, Esq.
                                            Florida Bar No.: 0011288
                                            Rebbecca A. Goodall, Esq.
                                            Florida Bar No.: 0115344
                                            4103 Little Road
                                            New Port Richey, FL 34655
                                            (727) 375-8900
                                            (727) 375-2334 (fax)
                                            Email Service: pleadings@lyonslawgroup.com
                                            Attorneys for Plaintiff,
                                            Sharon Reis
Case 8:17-cv-01833-JDW-TGW Document 54 Filed 11/08/18 Page 2 of 2 PageID 488




                               CERTIFICATE OF SERVICE

          I certify that on a copy of the foregoing was transmitted by the Court’s CM/ECF e-
   mail system on November 8, 2018, to David A. Karp, Esq. and Heather Fesnak, Esq.,
   Akerman LLP, [david.karp@akerman.com, heather.fesnak@akerman.com] (counsel for
   defendant PennyMac Loan Services LLC) and to Ariel Acevedo, Esq. and Omar Perez,
   Esq., Liebler, Gonzalez & Portuondo, [aa@lgplaw.com; op@lgplaw.com] (counsel for
   defendant Bank of America N.A.).

                                               /s/ Rebbecca A. Goodall
                                               Attorney




                                                  2
